DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is in response to amendment received on 10/13/22. Claims 1-5, 8, 9 and 12-17 have been amended and claims 10-12 and 18-20 are withdrawn. Claims 1-9 and 13-17 are examined herein. It is noted that claims remain 10-12 withdrawn as they are not directed to the elected embodiment of Figures 1-3C, however, their identifier status is not properly identified. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear what “the one of more safety groove portions” is referring to, there is no antecedent basis for this structure. It is unclear if these groove portions are in addition to “one or more safety portions” presented earlier in the claim. For examination purposes, the examiner is interpreting the “safety groove portions” to be the same structure of the “safety portions”.

Claim 1 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear what the limitation “wherein the inner layer comprises an amount of material that is less than an amount of material of the outer layer” requires to be less. The metes and bounds of “less than” is unclear, is it less in thickness, length, width, etc.?

Claim 8 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear what is meant by the limitation “the contact area” there is no antecedent basis for this limitation in the claim and it is unclear what structure of the garment is required to read on this.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 16 and 17 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 16 and 17 fail to further limit the subject matter of claim 13 and 15 from which they depend, the claims detail structure of the harness/car seat and not further garment structure.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 and 13-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Autard et al. (US 2018/0184730).
In regard to claim 1, Autard et al. teaches a garment (garment: 1) comprising: an outer layer having one or more cuts made in the outer layer (outer layer is 20 and 28a, 28b, 18, cuts are openings to channels 30a, 30b: paragraph 0062); the one or more cuts including at least a first cut and a second cut disposed longitudinally along the garment and extend from the outer layer into an inner layer of the garment (30a, 30b channels made through outer layer portion 28a, 28b, 18: paragraph 0062 to the inner layer: 10 and hood); and one or more safety portions between the outer layer and the inner layer (portion between inner panel 10 and outer panel 20: see annotated figure below), the one or more safety groove portions accessible through each of the first cut and the second cut (see figures 1-3 and 8, cuts/channels allow straps to extend into the interior layer), wherein each of the first safety groove portion and the second safety groove portion define pathways that are configured to accommodate one or more portions of harness (pathways are the paths defined by the non-slip exterior surface 19, the seams at 12a, 12b: paragraph 0050, and the inner fastening mechanism: 15), the inner layer comprises an amount of material that is less than an amount of material of the outer layer (paragraph: 0059).  

    PNG
    media_image1.png
    631
    383
    media_image1.png
    Greyscale


 	In regard to claim 2, Autard et al. teaches wherein the inner layer (10) is attached to the outer layer (20) (inner front layer 20 including hood), the inner layer forming an inner surface of the one or more groove portions (as detailed in annotated figure above) so that pathways defined by the one or more safety groove portions are between the outer layer and the inner layer (see figures 1-2 and 8).  

 	In regard to claim 3, Autard et al. teaches wherein the inner layer is configured to directly  contact a portion of a body of a person or another article of clothing (inner layer: 10 is configured to contact a body or another article of clothing).  

 	In regard to claim 4, Autard et al. teaches further comprising a fastener fixed to an edge of each of the one or more cuts (fastener of cut at channels 30a, 30b connecting collar portions 18 with 28a, 28b: paragraph 0062), wherein the fastener is configured to close the one or more cuts to restrict access to the one or more safety groove portions (paragraph 0062). 

 	In regard to claim 5, Autard et al. teaches wherein each of the one or more safety groove portions extends along a portion of the garment (groove as detailed in the annotated figures above extends through the length of the garment), the one or more safety groove portions further including a third safety groove portion connecting the first safety groove portion to the second safety groove portion (see annotated figure above).  

 	In regard to claim 6, Autard teaches further comprising a layer of fabric fixed to the outer layer near each of the one or more cuts (layer of fabric is detachable sleeves: paragraph 0044 that are near the cuts).  

 	In regard to claim 7, Autard teaches wherein the layer of fabric extends over an opening in the outer layer created by the one or more cuts to maintain a shape of the garment and restrict air flow through the one or more cuts (detachable sleeve are capable of extending over an opening in the outer layer created by the cuts to maintain shape of the garment and restrict air flow as desired).  

 	In regard to claim 8, Autard teaches wherein the layer of fabric folds back away from an opening in the outer layer created by the one or more cuts to expose the one or more cuts, which is configured to allow the contact area to be inserted into the one or more safety groove portions (detachable sleeves are is capable of folding back away from an opening to expose a cut as desired).  

 	In regard to claim 9, Autard teaches wherein the one or more cuts are curved which is configured to allow the contact area to sit flush against a portion of a body of a person or an inner layer of clothing worn by the person (cuts at openings to channels 30a, 30b and curved to sit flush against the user’s neck: see paragraph 0062 and figure 2).  

 	In regard to claim 13, Autard teaches a garment (garment: 1) comprising: an outer layer having a first cut and a second cut made in the outer layer to an inner layer of the garment (outer layer: 20, 28a, 28b, 18 inner layer: 10 and hood), the first cut and the second cut being disposed longitudinally along the garment (outer layer: 20 and 28a, 28b, 18: cut is at opening to channels 30a, 30b with fastening means: paragraph 0062); a first safety groove portion between the outer layer and the inner layer (see annotated figure below first safety groove extends from cut at channel 30 in-between the inner and outer layers to the bottom hem of the garment), the first safety groove portion is accessible through the first cut (paragraph 0062: cut to channel 30b an annotated figure below); a second safety groove portion positioned between the outer layer and the inner layer (see annotated figure below second safety groove is positioned in-between the outer and inner layers from the cut to channel 30a to the bottom hem of the garment), the second safety groove portion accessible through the second cut (see paragraph 0062: cut to channel 30a and annotated figure below); and a third safety groove portion between the outer layer and the inner layer (see annotated figure below third safety groove is made by non-slip surface area 19: see paragraph 0061), the third safety groove portion connecting the first safety groove portion and the second safety groove portion (see annotated figure below surface area: 19), wherein the first, second, and third safety groove portions each define a pathway that is configured to accommodate a contact area of a harness (see figure 8, paragraphs 0052 and 0061).  

    PNG
    media_image2.png
    631
    348
    media_image2.png
    Greyscale

 	In regard to claim 14, Autard teaches wherein the first safety groove portion and the second safety groove portion each extend from a shoulder portion of the garment down a torso section of the garment and terminate at a bottom hem of the garment (see annotated figure above detailing the first and second safety grooves extending from the shoulders to the bottom hem).  

 	In regard to claim 15, Autard teaches wherein the third safety groove portion extends horizontally between the first and second safety groove portion across a torso section of the of the garment (see annotated figure above, third safety groove is 19).  

 	In regard to claim 16, Autard teaches wherein the garment is configured to receive a five point harness by: placing a first harness strap inside the first safety groove portion; placing a second harness strap inside the second safety groove portion; and placing a harness chest clip inside the third safety groove portion (see figure 8: paragraphs 0052 and 0061).  

 	In regard to claim 17, Autard teaches wherein the first, second, and third safety groove portions allow the harness chest clip to be buckled beneath the outer layer without removing the garment or opening a center fastener of the garment (see paragraphs 0052 and 0061: garment does not need to be removed and the center fastener: 15 is not opened).  

Response to Arguments
Applicant's arguments filed 10/13/22 have been fully considered but they are not persuasive. 
 	Applicant argues that Autard fails to teach multiple cuts disposed along the garment as amended into claim 1.
  	As discussed above, the cuts are the opening on either side of collar (18, 28a, 28b) to channels 30a, 30b as detailed in paragraph 0062 and provided in annotated figure below.

    PNG
    media_image3.png
    287
    624
    media_image3.png
    Greyscale


 	Applicant argues Autard fails to teach any paths/pathways for accommodating the portions of the harness.
 	The pathways/paths as detailed above, are the portions formed between the inner and outer layers (inner layer: 10 and hood and outer layer: 20, 28a, 28b, 18) that are limited by the inner front fastening mechanism/zipper (15), the seams at 12a and 12b (paragraph 0050), and the non-slip surface 19 (paragraph 0061)(see annotated figure associated with the rejection of claim 1 or 13 provided above).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA L HOEY whose telephone number is (571)272-4985. The examiner can normally be reached M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on (571)272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALISSA L. HOEY
Primary Examiner
Art Unit 3732



/ALISSA L HOEY/Primary Examiner, Art Unit 3732